COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON




    ORDER ON MOTION TO RECONSIDER MOTION FOR REHEARING EN BANC




Cause number: 01-18-01057-CV

Style:        Mosaic Baybrook One, L.P., Mosaic Baybrook Two, L.P., and
              Mosaic Residential, Inc. v. Tammy Cessor

Type of motion:     Motion for rehearing

Party filing motion:      Appellants


         IT IS ORDERED that the motion to reconsider the motion for rehearing en

banc is denied.




Judge’s signature: __/s/ Gordon Goodman_____


En banc court consists of Chief Justice Radack and Justices Kelly, Goodman,
Landau, Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.




Date: April 20, 2021